          Case
          Case:5:15-cv-02253-BLF
                16-16566, 01/28/2019,
                                  Document
                                      ID: 11168433,
                                             159 Filed
                                                    DktEntry:
                                                       01/28/19
                                                              107, Page
                                                                   Page 11 of
                                                                           of 11



                      UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT                          FILED
                                                                              JAN 28 2019
KIMBERLY COX,                                      No.   16-16566
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

               Plaintiff-Appellant,                D.C. No. 5:15-cv-02253-BLF
                                                   Northern District of California,
 v.                                                San Jose

OLD REPUBLIC NATIONAL TITLE
INSURANCE COMPANY; NEW PENN                        ORDER
FINANCIAL, LLC DBA SHELLPOINT
MORTGAGE SERVICING; THE BANK
OF NEW YORK MELLON
CORPORATION AS TRUSTEE FOR
THE CERTIFICATEHOLDERS OF
CWMBS INC - CHL MORTGAGE
PASS-THROUGH TRUST 2005-02;
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,

               Defendants-Appellees.


Before: SCHROEDER and WATFORD, Circuit Judges, and KORMAN,* District
Judge.

      The Appellant’s Motion to Recall and Stay Reissuance of the Mandate,

Docket No. 106, is DENIED.




      *
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
